NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 1, 2019* 
                                  Decided May 2, 2019 
                                              
                                          Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                                 
                      ILANA DIAMOND ROVNER, Circuit Judge 
                                 
                      AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2610 
 
GLENN CARTER,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Southern District of Illinois. 
                                                  
      v.                                         No. 16‐CV‐98‐NJR‐DGW 
                                                  
JOHN COE, LYNNE PHILLIPE, and                    Nancy J. Rosenstengel, 
JAMES FENOGLIO,                                  Chief Judge. 
      Defendants‐Appellees. 
                                             
                                        O R D E R 

       Glenn Carter, an Illinois state inmate, alleges that two prison doctors and a nurse 
denied him adequate medical treatment for his anemia in violation of the Eighth 
Amendment. The district court entered summary judgment for the defendants, 
concluding that no reasonable jury could find that they were deliberately indifferent to 
Carter’s serious medical needs. We affirm the judgment. 
        
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2610                                                                           Page  2 
 
        In February 2012, while incarcerated at Lawrence Correctional Center, Carter 
was diagnosed with mild iron‐deficiency anemia. The condition was discovered as a 
result of routine blood testing at the prison’s chronic hypertension clinic. After 
examining Carter, ordering further tests, and reviewing x‐rays, a nurse prescribed him 
daily iron supplements. In June 2012, blood tests ordered by Dr. James Fenoglio, the 
prison’s medical director, revealed that Carter’s iron levels had returned to normal. 
Because additional tests in October and March confirmed that Carter’s anemia had 
resolved, his iron supplements were discontinued in March 2013. 
         
        In March 2015, blood‐test results again revealed low iron and hemoglobin levels, 
so Lynne Phillipe, a nurse at the prison, prescribed iron supplements. Dr. John Coe, 
who had replaced Dr. Fenoglio as medical director in April 2013, wrote in Carter’s 
medical chart: “Review of his labs shows an unevaluated anemia in 2012 that resolved 
with iron but now returned.” As Dr. Coe later explained in an affidavit, this note “was 
in no way stating that the providers in 2012 failed to perform any test that they were 
required to or otherwise should have.” In his view, the diagnosing nurse (who is not a 
defendant) took “every reasonable step” to identify the cause of Carter’s anemia by 
conducting a physical exam and ordering blood tests and x‐rays. 
 
        In June 2015, lab results showed that Carter still was mildly anemic, but his 
condition had “significantly improved.” He also tested positive for H. Pylori bacteria, 
which Dr. Coe believed had caused the return of Carter’s anemia. Dr. Coe prescribed an 
antibiotic. The next month, Carter was transferred to Pontiac Correctional Center. 
 
        In January 2016, Carter filed suit under 42 U.S.C. § 1983, alleging that Fenoglio, 
Coe, and Phillipe were deliberately indifferent to his anemia in violation of his Eighth 
Amendment rights. He also sued their employer, Wexford Health Sources, Inc., but the 
district court dismissed the claim against Wexford at screening. See 28 U.S.C. § 1915A. 
         
        The individual defendants moved for summary judgment, arguing that their 
conduct did not violate Carter’s constitutional rights and that, alternately, they are 
protected from suit under the doctrine of qualified immunity. The district court granted 
their motion, concluding that Carter had not produced sufficient evidence to support a 
finding that any defendant was deliberately indifferent to his serious medical needs.   
See Farmer v. Brennan, 511 U.S. 825, 837 (1994). Further, the court noted, the undisputed 
evidence reveals that, to the extent the named defendants were involved in Carter’s 
treatment at all, they adequately evaluated and treated his anemia. Carter moved to 
alter or amend the judgment, see FED. R. CIV. P. 59(e), alleging several errors in the 
No. 18‐2610                                                                             Page  3 
 
district court’s order, including an incorrect statement that he had been transferred to 
Pinckneyville Correctional Center, instead of Pontiac. The court denied the motion. 
         
        On appeal, Carter challenges the district court’s entry of summary judgment in 
the defendants’ favor. But even construing the facts and all reasonable inferences in 
Carter’s favor, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986), the undisputed 
evidence shows that Carter’s anemia was diagnosed, treated, monitored, and effectively 
resolved in 2012. And Carter has no evidence to connect its recurrence more than two 
years later to any treatment decision or failure to act on the part of any defendant. The 
record does not support his general criticism that the defendants failed to “follow up.”   
         
        Dr. Coe’s 2015 notation that Carter’s anemia was “unevaluated” in 2012 does not 
create a genuine issue of fact, for, in the same sentence, Dr. Coe recognized that Carter’s 
anemia had been “resolved with iron” (which he then re‐prescribed). Moreover, he later 
clarified that he did not intend to criticize Carter’s earlier treatment. 
         
        Carter also argues that the district court erred by not addressing his claim against 
Wexford. But the court properly dismissed this claim at screening because Carter did 
not allege any plausible basis for holding Wexford responsible. Nothing in the 
complaint suggests that Wexford (through its contract with Illinois) maintained an 
unconstitutional policy or custom that violated Carter’s rights. See Monell v. Dep’t of Soc. 
Servs. of N.Y., 436 U.S. 658 (1978); Perez v. Fenoglio, 792 F.3d 768, 780 (7th Cir. 2015). 
         
        Carter also maintains that the court erred by not ruling on the defendants’ 
qualified‐immunity defense. He does not explain how that prejudiced him, but, in any 
case, the district court did not err. Once the court determined that no defendant had 
violated Carter’s constitutional rights, it was no longer necessary to address qualified 
immunity. See Whitley v. Albers, 475 U.S. 312, 327–28 (1986). 
         
        Finally, Carter challenges the denial of his motion to amend the judgment, but 
we see no abuse of discretion in this decision. See Cehovic‐Dixneuf v. Wong, 895 F.3d 927, 
932 (7th Cir. 2018). Carter identifies only one factual error in the summary‐judgment 
order—the name of the prison he was sent to—but he has not shown (nor could he) that 
this error affected the court’s decision about the medical care he received at Lawrence. 
         
        We have considered Carter’s other arguments, and none has merit. 
         
                                                                                    AFFIRMED